PER CURIAM.
Appellant >was convicted on one count of aggravated assault and two counts of forcible rape. He filed his notice of appeal in propria persona and counsel was appointed by the trial court below, pursuant to A.R.S. § 13-161, to handle his appeal. Counsel stated to this Court that he has read the record and the transcript of testimony, and could find no grounds on which an appeal could be based. He petitioned this Court “to examine the said entire record for fundamental error.”
We have examined the record and the transcript of testimony and find no error. The rulings of the trial judge were most favorable to the defendant. There is no suggestion of overreaching on the part of the prosecution. The instructions correctly and fully set forth the law as applicable to the case.
 In part, the state’s case was based on the testimony of an eyewitness claimed by the defense at the trial to he an accomplice. The court below correctly charged the jury on the necessity for corroboration of accomplice’s testimony. The record contains sufficient evidence to justify the jury in accepting the testimony of the eyewitness and returning a verdict of guilty. The appeal is dismissed as it presents no justiciable question and is devoid of merit.
Appeal dismissed.